Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1. 	This communication is in response to the Patent Board’s decision dated May 27, 2022. Claims 1-22 of the application are pending.

Reasons for Allowance



2.	Claims 1-22 of the application are allowed over prior art of record.


3.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) managing a construction project using electronic processing devices; for a selected standard construction design, retrieving a construction model from a store, the model including a plurality of material elements for use in carrying out the construction project; updating the construction model based on design customizations to generate a customized construction model by adding, removing or modifying one or more material elements; project home construction companies build a large numbers of new home homes based on standard designs and plans; home construction companies offer a variety of standard designs and plans to cater for different tastes and budgets; the construction information includes a cost estimate for carrying out the construction project and a schedule for carrying out the construction project; construction information includes construction plan and work instructions; retrieve a template cost estimate for constructing the selected standard construction design; retrieve a template schedule for constructing the selected standard construction design; the template schedule includes a plurality of standard tasks for the construction of the selected standard construction design, the standard tasks being linked to other standard tasks;  material costs, delivery costs, installation costs, certification costs and approval costs; the method is performed using electronic processing devices coupled to other computer systems via a communication network; the construction model is retrieved for a selected standard construction design e.g., for a standard design of a project home offered by the home construction company; the construction model will typically be retrieved from a store from a processing system; the construction information can be generated by obtaining the template construction information for the standard construction design, e.g., for a standard building design for a project home; the template construction information such as cost estimates, schedules or plans will be readily available for the standard building design (Mizikovovsky, U.S. Patent Application Publication 2015/0234377);
(2 building information  modeling is an integrated CAD process based on 3D object modeling of a design and construction project; the BIM systems use computer files in standardized formats, which increase the speed and accuracy of and coordination of information exchange between the designers, construction contractors and other team members; the contractor estimates the bill of materials and the cost of both labor and materials  and the cost of operation of the project jobsite and overhead costs and fees; using the BIM files, the contractor may use software to determine quantities of materials, their unit costs, labor costs, construction schedule and other requirements needed to complete the specified building design and create a complete cost estimate; increase the speed and accuracy of and coordination of information exchange between the designers, construction contractors and other team members; the system includes a database with multiple records for storing building elements from the previous version and a latter version of building information modeling datasets; storing completed assembly passes, unit costs, work breakdown structure and other MIM properties for actively managing MIM inventory; the database also stores data that tracks the quantity or number of instances of each element of each version; the specific dimensions for a particular assembly in a building plan are taken from the BIM files that document the project design during program run-time (Creveling et al., U.S. Patent Application Publication 2011/0307281);
(3) identify one fabricated building component; construction of a building using a 3D model of the building created by the design firms to a structural Building Information Model (BIM); the completed structural BIM  model is given to fabricators; the fabricators fabricate various components of the  building based on the structural BIM; selecting a building component from the structural BIM model; sending a selected component and a fabrication recipe to a fabrication facility for performing the fabrication process; the BIM is used to create a fabrication recipe for the building component  of the structural BIM (Iyer, U.S. Patent Application Publication 2016/0189089).

None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented method for generating construction metrics, specifically including:
(Claim 1) " the building means, methods, and limitations of construction are independent of a particular building information model (BIM);
the work practices are gathered independently from a digital BIM that is used to generate construction metrics;
automatically generating, in the computer, the construction metrics for the BIM by combining the building means, methods, and limitations with the extracted fabrication and construction parameters" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a computer-implemented system for generating construction metrics, specifically including:
(Claim 13) " the building means, methods, and limitations of construction are independent of a particular building information model (BIM);
the work practices are gathered independently from a digital BIM that is used to generate construction metrics;
 (d)	an estimator that generates the construction metrics for the digital BIM by combining the building means, methods, and limitations with the extracted fabrication and construction parameters" in combination with the remaining elements and features of the claimed invention.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2129
	June 13, 2022